Citation Nr: 0626184	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-01 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to July 1982 
and from November 1987 to October 1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the RO in Waco, Texas, 
which confirmed and continued a 10 percent disability rating 
for a left knee disability.

In May 2006, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that during the veteran's May 2006 personal 
hearing, he testified that his left knee disability had 
worsened and his pain had increased since his last VA 
examination in February 2005.  VA is obliged to afford a 
veteran another examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).   The veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  His statements during his hearing, 
essentially report a worsening of his left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination of his left 
knee.  The examiner should review the 
claims folder and note such review in 
the examination report or in an 
addendum.   

The examination report should indicate 
whether there is recurrent subluxation 
or lateral instability of the left knee 
(and if so, whether it is slight, 
moderate, or severe).

The examiner should report the ranges 
of left knee flexion and extension. 

The examiner should determine whether 
the left knee disability is manifested 
by weakened movement, excess 
fatigability, incoordination or pain.  
Such inquiry should not be limited to 
muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional 
range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, or pain.

The veteran is advised that this 
examination is needed to evaluate his 
claim, and that failure to report for a 
scheduled examination without good 
cause could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).

2.  Re-adjudicate the claim.  If the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the appeal to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



